DETAILED ACTION
	The following action is in response to the amendment filed for application 16/490,875 on January 27, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 6, on line 2, “claim 4” has been replaced with --claim 1--.

Please Note:  The dependency of claim 6 was changed since claim 4 was cancelled and the limitations of claim 4 are now in claim 1.

Allowable Subject Matter
Claims 1-3 and 6-11 are allowed.
the prior art of record fails to show or render obvious the longitudinal dual-power-source vehicle drive assembly as claimed, and particularly wherein the second power source is an electric motor, and the first power source is an engine, the first input shaft and a driving shaft of the first power source are integrally manufactured, and the second input shaft and a driving shaft of the second power source are integrally manufactured, and including the remaining structure of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 16, 2021